United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-1675
                                    ___________

Zahari Todor Jovcev,                      *
                                          *
                    Petitioner,           *
                                          *   On Petition for Review from
      v.                                  *   Immigration and Naturalization
                                          *   Service.
Immigration and Naturalization            *
Service; Janet Reno, Attorney General     *       [UNPUBLISHED]
of the United States,                     *
                                          *
                    Respondents.          *

                                    ___________

                              Submitted: January 8, 2001

                                   Filed: January 19, 2001
                                    ___________

Before RICHARD S. ARNOLD, FAGG, and BOWMAN, Circuit Judges.
                           ___________

PER CURIAM.

      Zahari Todor Jovcev, a citizen of Bulgaria, was granted lawful permanent
resident status, but the Government initiated deportation proceedings after his state-
court conviction for possession of cocaine. An immigration judge found Jovcev
deportable and ineligible for asylum or withholding of deportation based on his alleged
past persecution and fear of future persecution due to his anticommunist political
opinion and Eastern Orthodox religion. The Board of Immigration Appeals dismissed
Jovcev's appeal, holding Jovcev is ineligible for asylum because he lacks an objective
fear of future persecution. Because Jovcev could not establish the burden of proof
required for asylum, he did not satisfy the higher standard of eligibility for withholding
of deportation. In his petition for review, Jovcev argues the Board's decision is not
supported by substantial evidence and he received ineffective assistance of counsel.
After reviewing the record, we conclude Jovcev failed to show a reasonable fact finder
would be required to find he had a well-founded fear of future persecution in Bulgaria.
Even if Jovcev had been persecuted in Bulgaria before coming to the United States, the
Government rebutted the presumption of a well-founded fear of future persecution with
evidence of changed conditions in the country, including a marked improvement in
human rights and the overthrow of the communist dictatorship in 1989. We decline to
review Jovcev's ineffective assistance of counsel claim at this time, because he has not
yet exhausted administrative remedies. Having carefully considered all of Jovcev's
arguments, we deny his petition for review. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-